DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 recites “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 32 is objected to because of the following informalities: Claim 32 recites “display units;”. Applicants are advised to amend this phrase to recite “display units,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 30 recites the limitation "said at least one hole-transport material” in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "said at least one electron/exciton blocker material” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-23, 26, and 28-32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Metz et al (WO 2012172482).

Regarding claim 16, Metz et al discloses a light emitting device, i.e. an organic electronic device comprising an iridium complex as a charge transport material, i.e. a hole transport material (Page 2 Lines 28-31 and Page 43 Lines 1-3). The material is disclosed as (Page 35):

    PNG
    media_image1.png
    352
    262
    media_image1.png
    Greyscale
,
which corresponds to recited Formula (I), where the recited groups R1, R2, and R3 are H and the recited groups A1 to A4 and A1’ to A4’are CR4 to CR7 and CR4’ to CR7’, where R4 to R7 and R4’ to R7’ are H. From the above, it is clear that the compound comprises three (3) bidentate ligand of recited Formula (I).
	Alternatively, the reference discloses the following compound (Page 116, Complex Em10):

    PNG
    media_image2.png
    322
    432
    media_image2.png
    Greyscale
,
which corresponds to recited Formula (I), where the recited groups R1, R2, and R3 are H and the recited groups A1 to A4 and A1’ to A4’are CR4 to CR7 and CR4’ to CR7’, where R4 to R7 and R4’ to R7’ are H. From the above, it is clear that the compound comprises two (2) bidentate ligand of recited Formula (I).



Regarding claim 18, Metz et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic electronic device is an organic light emitting device, i.e. a light emitting diode.

Regarding claim 19, Metz et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device comprises an anode (layer 1) a cathode (layer 5), a light emitting layer (layer 3) disposed between the anode (layer 1) and cathode (layer 5) (Page 43 Lines 25-31). The device further comprises a hole transport layer (layer 2), where the hole transport layer comprises the disclosed metal-carbene complex (Page 2 Lines 25-31 and Page 44 Lines 1-8).

Regarding claim 20, Metz et al teaches all the claim limitations as set forth above. As discussed above, the recited groups R1, R2, and R3 are H and the recited groups A1 to A4 and A1’ to A4’are CR4 to CR7 and CR4’ to CR7’, where R4 to R7 and R4’ to R7’ are H.

Regarding claim 21, Metz et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (I), i.e.

    PNG
    media_image3.png
    264
    286
    media_image3.png
    Greyscale
,
where the recited groups R1, R2, and R3 are H and the recited groups A1 to A4 and A1’ to A4’are CR4 to CR7 and CR4’ to CR7’, where R4 to R7 and R4’ to R7’ are H. The recited integer n is three (3) and the recited integer o is zero (0).

Regarding claim 22, Metz et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the integer n is three (3).

Regarding claim 23, Metz et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula (IIa).

Regarding claim 26, Metz et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer can comprise the disclosed carbene compounds as a phosphorescent emitter (Page 2 Lines 19-26 and Page 44 –Lines 1-8). 

Regarding claim 28, Metz et al teaches all the claim limitations as set forth above. The reference further discloses that the organic light emitting device comprises a hole transport layer 

Regarding claim 29, Metz et al teaches all the claim limitations as set forth above. Additionally, the reference discloses devices such as stationary visual display units, mobile display units, and illumination units comprising the disclosed organic light emitting device (Page 1 – Lines 5-12).

Regarding claim 30, Metz et al discloses a charge transport material, i.e. a hole transport material (Page 2 Lines 28-31 and Page 43 Lines 1-3) disclosed as (Page 35):

    PNG
    media_image1.png
    352
    262
    media_image1.png
    Greyscale
,
which corresponds to recited Formula (I), where the recited groups R1, R2, and R3 are H and the recited groups A1 to A4 and A1’ to A4’are CR4 to CR7 and CR4’ to CR7’, where R4 to R7 and R4’ to R7’ are H. From the above, it is clear that the compound comprises three (3) bidentate ligand of recited Formula (I).
	Alternatively, the reference discloses the following compound (Page 116, Complex Em10):

    PNG
    media_image2.png
    322
    432
    media_image2.png
    Greyscale
,
which corresponds to recited Formula (I), where the recited groups R1, R2, and R3 are H and the recited groups A1 to A4 and A1’ to A4’are CR4 to CR7 and CR4’ to CR7’, where R4 to R7 and R4’ to R7’ are H. From the above, it is clear that the compound comprises two (2) bidentate ligand of recited Formula (I).

Regarding claim 31, Metz et al teaches all the claim limitations as set forth above. The reference further discloses an organic light emitting device comprising a hole transport layer (disclosed as layer (2)), where the hole transport layer (2)  comprises the disclosed material (Page 43 – Lines25-31 and Page 44 – Lines 1-8).

Regarding claim 32, Metz et al teaches all the claim limitations as set forth above. Additionally, the reference discloses devices such as stationary visual display units, mobile display units, and illumination units comprising the disclosed organic light emitting device (Page 1 – Lines 5-12).

In light of the above, it is clear that Metz et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Metz et al (WO 2012’172482).



Regarding claim 24, Metz et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole transport layer may be electronically doped with at least one meal oxide to improve the transport properties of the material used (Page 48 – Lines 14-30). 
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the metal oxide in combination with the carbene compounds in the transport layer of the organic light emitting device in order to improve the hole transport properties of the hole transport layer with a reasonable expectation of success.

Regarding claim 25, Metz et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer can comprise the disclose carbene compounds (Page 44 –Lines 1-8). Specifically, the reference discloses the compound Em10 (Page 116), i.e. 

    PNG
    media_image2.png
    322
    432
    media_image2.png
    Greyscale
.

While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
Alternatively, the reference discloses that the carbene complexes have an emission spectrum in the range of 400 to 600 nm (Page 42, Lines 31-35). Thus, the reference discloses that the carbene compound have an emission maximum overlapping the recited range of 400 to 500 nm.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Metz et al (WO 2012/172482) as applied to claims 24-25 above, and in view of Kim et al (US 2012/0305894).

The discussion with respect to Metz et al as set forth in Paragraph 14 above is incorporated here by reference.

Regarding claim 27, Metz et al teaches all the claim limitations as set forth above. However, the reference does not disclose the emitter compound is given by recited Formula (IV) of the present claims. 
Kim et al discloses an organic light emitting device comprising the following compound in the emitter layer (Abstract, [0011]-[0012], and [0033] – BB6):

    PNG
    media_image4.png
    312
    390
    media_image4.png
    Greyscale
,
corresponding to recited Formula (IV), where M is Ir, n is three (3) and o is zero (0); A9 is N; A10 is CR10, where R10 is H; A11 is CR11, where R11 is H and A12 is CR12, where R12 is H. The compound comprises two (2) nitrogen atoms in a ring with one (1) carbon atom between the nitrogen atoms as recited in the present claims. The recited group R8 is given by R1 and is C1-6 alkyl ([0035]). In recited Formula (IV) the groups A5-A8 are CR13 to CR16, where R13 to R16 correspond to R2-R5 and are H ([0034]). The reference discloses that the compound is a blue phosphorescent compound with a high color purity and high efficiency and organic light emitting device utilizing the compound operate at low power ([0003] and [0044]).
Given that both Metz et al and Kim et al are drawn to organic light emitting devices containing carbene complexes, and given that Metz et al does not explicitly prohibit other .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. U.S. 10,374,172 (U.S. ‘172).



    PNG
    media_image5.png
    323
    350
    media_image5.png
    Greyscale
,
where the integer n is three (3) and the integer o is zero (0) and A1 to A4, A1’ to A4’ and R1 to R3 are identical to that recited in instant claim 16. From the above, it is clear that Formula (II) in instant claim 16 encompasses the compound recited in claim 1 of U.S. ‘172.
	Furthermore, it is noted that:
	Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 17.
	Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 18.
	Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 19.
	Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 20.
	Claim 4 of U.S. ‘172 encompasses the subject matter recited in instant claim 21.
	Claim 4 of U.S. ‘172 encompasses the subject matter recited in instant claim 22.
	Claim 4 of U.S. ‘172 encompasses the subject matter recited in instant claim 23.
Claim 5 of U.S. ‘172 encompasses the subject matter recited in instant claim 24.
Claim 6 of U.S. ‘172 encompasses the subject matter recited in instant claim 25.
Claim 7 of U.S. ‘172 encompasses the subject matter recited in instant claim 26.

Claim 10 of U.S. ‘172 encompasses the subject matter recited in instant claim 28.
Claim 9 of U.S. ‘172 encompasses the subject matter recited in instant claim 29.

Claim 1 of U.S. ‘172 recites an organic device, i.e. an organic light emitting device comprising a hole transport power material given by recited Formula (II’’)., i.e.

    PNG
    media_image5.png
    323
    350
    media_image5.png
    Greyscale
,
where the integer n is three (3) and the integer o is zero (0) and A1 to A4, A1’ to A4’ and R1 to R3 are identical to that recited in instant claim 30. From the above, it is clear that Formula (II) in instant claim 30 encompasses the compound recited in claim 1 of U.S. ‘172.
Furthermore, it is noted that:
Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 31.
Claim 9 of U.S. ‘172 encompasses the subject matter recited in instant claim 32.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767